Citation Nr: 0714763	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of a low back injury with 
intervertebral disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from February 1972 to February 
1975.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 2004 decision by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which effectuated a September 2004 Board decision that 
granted service connection for residuals of a back injury.  
The RO's decision characterized the veteran's disability as 
"residuals of a low back injury with intervertebral disc 
disease of the lumbar spine," and assigned an initial 
evaluation of 10 percent.  The veteran has appealed the issue 
of entitlement to a higher initial evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims files show that the veteran was most recently 
afforded a VA examination in April 2004.  Subsequent to his 
April 2004 VA examination, he underwent low back surgery.  
Specifically, VA treatment reports, dated in September 2005, 
show that the veteran underwent a right L5-S1 endoscopic 
diskectomy.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, subsequent to his most recent VA 
examination in April 2004, the veteran underwent surgery on 
his low back.  As this surgery may reflect that the veteran 
has undergone a change in his condition, on remand, he should 
be afforded another examination.  

In October 2005, a statement was received from the veteran's 
representative.  This statement was accompanied by VA and 
non-VA medical reports.  The representative's letter 
indicates that the veteran had submitted the medical reports 
to the RO "for consideration of Paragraph 30 benefits."  
See 38 C.F.R. § 4.30 (2006) (regarding total disability 
ratings that are assigned in cases of convalescence).  Among 
these treatment reports was a statement from a private 
physician, dated in October 2005, indicating that the veteran 
would need "six weeks of disability" due to his September 
2005 surgery.  Given the foregoing, the issue of entitlement 
to a temporary total rating has been raised.  Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Furthermore, this issue is inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The issue of a 
temporary total rating under 38 C.F.R. § 4.30 must be 
adjudicated by the RO before adjudication of the issue on 
appeal.  

As a final matter, the Board notes that in the RO's October 
2004 decision that is on appeal, it assigned a 10 percent 
evaluation for the veteran's residuals of a low back injury 
with intervertebral disc disease of the lumbar spine, with an 
effective date for service connection (and the 10 percent 
rating) of March 13, 1998.  The RO evaluated this disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006). 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Subsequent to the date of service connection (in 
March 1998), the schedular criteria by which the veteran's 
residuals of a low back injury with intervertebral disc 
disease of the lumbar spine disability can be rated changed 
twice.  See 67 Fed. Reg. 54345- 54349 (August 22, 2002) 
(effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 51454- 
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
The provisions of DC 5293 (which pertained to intervertebral 
disc syndrome) were changed effective from September 23, 
2002.  Effective from September 26, 2003, the rating schedule 
for the spine was changed, at which time DC 5293 was changed 
to DC 5243.  

Under the circumstances, consideration of both the old and 
new criteria is warranted.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Accordingly, the case is REMANDED for the following action:

1.  In October 2005, a statement was 
received from the veteran's representative 
stating that the veteran had submitted 
medical reports to the RO for 
consideration of Paragraph 30 benefits.  
If the claim has not already been 
adjudicated by the RO, adjudicate the 
issue of entitlement to a temporary total 
rating based on convalescence from low 
back surgery performed in September 2005.  
See 38 C.F.R. § 4.30 (2006).  The veteran 
should be notified of this decision and of 
his appellate rights.

2.  Obtain the veteran's treatment records 
for his low back disorder from the San 
Diego and Las Vegas VA Medical Centers, 
dated since March 2006.

3.  Thereafter, make arrangements for the 
veteran to be afforded a VA examination of 
the spine.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
intervertebral disc disease of the lumbar 
spine.

The examiner should identify any 
orthopedic and neurological findings (and 
identify any nerves involved) related to 
the service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  Thereafter, readjudicate the issue on 
appeal under both the old and new criteria 
for the spine.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


